Title: Thomas Cooper to Thomas Jefferson, 15 September 1814
From: Cooper, Thomas
To: Jefferson, Thomas


          
                        Dear Sir,
                        
                            Carlisle,
                            15th Sept. 1814.
                        
                    
          I reply to your queries, as to the branches of science expedient to be taught in a university.
          The great difficulties in the outset, are, at what age and with what qualifications should a young man enter a university? How long should he continue in such an institution before he be permitted to take a degree?
          As to the first question—I would state it as a position which to my mind is supported by proofs so numerous and decisive as to admit of no controversy, that a young man turned out into the world with an intimate knowledge of the Latin, Greek and French languages, a readiness at Latin composition, and with a competent knowledge also of mathematics, algebra and fluxions, is better qualified both for active life, and literary pursuits, and will have attained more facility in acquiring other branches of knowledge, than by any other possible mode of education in use at the present day.
          For proof of this, I can safely refer to the men of eminence whom I have personally known, and that without an exception. Among the persons of this description known to yourself, I am aware, that there may be half a dozen partial exceptions: can you count more? But review the prominent characters of the last two centuries, and the proof from induction is complete.
          In England, the question has been agitated within a few years:
			
			
			
			
			
			
			
			
			
			
			
			
			
			
			
			
			
			
			
			
			
			
			
			
			
			
			
			
			
			
			
			
			
			
			
			
			
			
			
			
			
			
			
			
			
			
			
			
			
			
			
			
			
			
			
			
			
			
			
			
			
			
			
			
			
			
			
			
			
			
			
			
			
			
			
			
			
			
			
			
			
			
			
			
			
			
			
			
			
			
			
			
			
			
			
			
			
			
			
			
			
			
			
			
			
			
			
			
			
			
			
			
			
			
			
			
			
			
			
			
			
			
			
			 my
			 friend Dr. Barrow, in his treatise on education, has ably defended the old system:
			 Dr. Rennell, dean of Winchester, took the side that
			 Dr. Rush took here; he was opposed by
			 Dr. Vincent of Westminster and by
			 Dr. Ireland. I believe the opinion of the literary world there is settled on the subject. In this country, from the general want
			 of a good classical education among us, the question can hardly be
			 appreciated; and there is a general want also of literary stimulus, owing to the very superficial acquirements with which a young man leaves college, under the idea of having received a finished
			 education: yet the innovaters upon the old plan of school instruction do not seem to gain ground even here. I am glad of this: among many bad omens, it appears to me to augur well.
          In England the dissenters have for these twenty years taken the opposite side of the question; and, in their seminaries, deprived the learned languages of much of the time usually devoted to them,
			 which they have given to the sciences. Doubtless there were many of these sectarists who were an ornament to their county; but they have been persons educated in the old school. Our friend Priestley was of middle age, before he turned his attention to scientific pursuits.
          Within these half dozen years, the literary young men of England, as I hear, affect a kind of encyclopedic knowledge, just as the Martinets in the new fashion of school tactics, would have a boy run the gauntlet of the sciences, and stop for a moment at
			 each member of the circle. To me, this seems the way to turn out sciolists, and to blunt the edge of curiosity, by forcing upon youth a mere smattering of knowledge, which they will be apt hereafter to consider as sufficient for all the purposes of life, because it will enable them to chatter upon a variety of subjects, of which they know
			 but little, save the names. Indeed, the chances are, that a man who knows a little of every thing, knows nothing profoundly.
          Our boys and girls here are educated much upon the same general plan: the boys are turned into the world as accomplished men, before they have acquired enough of language, or of science, to make it pleasant from its having become easy: the harshness of compulsion has not passed away; the acerbity of school discipline yet remains; and what has been thus half learned is never again applied to. So, we teach our girls music and drawing and French: we make them quit their studies while the acquiring of such accomplishments is still painful; and the instant they become wives, these tasks, as they are considered, are most gladly laid aside, never to be resumed.
          With these notions, I would never confer a degree on a young man leaving the university, until he could (inter alia) read with perfect facility, Horace
			 Juvenal and
			 Tacitus;
			 Demosthenes and Sophocles: unless
			 he
			 could on the spot convert a page of English into Latin, and then into French; faultless as to
			 the grammar:
			 and unless he could give evidence of competent
			 knowledge in Euclid; in conic sections; in
			 algebra as far as cubic, quadratic and biquadratic equations, and the equations of curves;
			 in spherical trigonometry; and
			 at
			 least some progress in fluxionary
			 calculus. Let any one read Cumberland’s life, and he will find that this is not so much as is exacted for the degree of Bachelor of Arts at Cambridge: and since some late discussions, the exercises both at Oxford and Cambridge, are more strict than they used to be in my time. They are not now satisfied, as in my day at Oxford, with doing generals, doing juraments and reading Wall Lectures: a portion of classical learning that in this country would be considered as profound, is now exacted from the candidate for a mere bachelor’s degree. Five and thirty years ago I passed well
			 enough by construing a page in Horace, another in
			 Demosthenes, and another in the easy Greek of
			 Euripides, together with a few answers in
			 Euclid, in logic, and some other trifling branch of
			 education. This will not do there now. Why ought it to do here? But
			 here, we turn out boys as accomplished men, before they are half out of their boyhood; and they go into the world knowing
			 nothing
			 well, with an unconquerable conviction that they know all that is to be known upon every subject of useful or polite knowledge. In most of our seminaries they are taught elocution
			 too! that is,
			 the
			 art of talking without understanding; as if all accomplishment depended upon well-turned periods alone. This is a national evil. Is it not sickening to hear men get up in our legislatures and
			 talk
			 for hours, not to say days, upon a new question, with as much self complacency as if they had studied and comprehended it, ab imo?—I am well aware of all the common
			 place objections to Latin and Greek—to the uselessness of wasting so many years on words, to
			 the exclusion of things—on dead languages, thrown aside in common life—to the neglect of scientific knowledge—to the immorality of the classic pages, as well as the absurdities of ancient mythology. I know too, on the
			 other hand, the common places about these authors’ being models of style and of taste, which they are not in any thing like the degree pretended—about the knowledge of ancient history and ancient
			 manners they furnish; which I acknowledge may be well attained in the present day from compilations—about the facilities they afford to the
			 accurate knowledge of modern languages, which is well
			 founded—about the propriety of employing early youth in the learning of words before they can be made to comprehend things; which is true also, and which Madame de Stael has well urged—about the key the dead languages afford to much knowledge locked up in
			 modern as well as ancient authors; which is also undeniable—about the necessity of a tolerable knowledge of Latin and
			 Greek to understand the allusions and quotations in works of taste,
in every known modern language; which also cannot be gainsaid—about the necessity of Greek and Latin to understand the very terms used in chemistry, in natural history, in medicine, anatomy and other
			 sciences; which also no man of science will deny—about the necessity of Greek and Latin to understand not merely the proofs, but many of the doctrines of christianity at first hand; which I
			 presume
			 the clergy will for the most part admit. All this and much more I have read and considered on the subject: but I am not ultimately governed by these considerations. I am decided by what I have
			 known
			 and seen. All the great men in my time, who have contributed to sway the destinies of nations—all the eminent men of literature and of science, whom I have known, personally or by character, have
			 been educated as I have suggested. North,
			 Fox, Burke, Pitt, Wyndham, Sheridan, Tooke, &c. &c.
          I insist upon French as necessary to be made a familiar acquisition, because French science, and French literature, is at the head of European science and literature. I know the English and the anglo-Americans do not like to acknowledge this: but they cannot deny it. In astronomy, in mathematics, and in natural history, the French authors undoubtedly take the lead. What Englishman competes with La Place,
			 La Lande,
			 Carnot, La Grange, Cuvier,
			 La Marck, &c. In chemistry and in general literature, they are on a par with the English, at
			 least
			 in their publications: and though chemical and mechanical knowledge are not so universally
			 diffused among the manufacturers of France as in England, yet the prejudices of the old regime do not now stand in the way of this diffusion among the French. To a man of literature and to a scientific man, therefore, and to a well educated man
			 generally, a familiar acquaintance with the French language is indispensible. German would be very useful, and
			 Italian very pleasant, but they do not bear so immediately on our literary wants as
			 the
			 French.
          In such a university, then, as you propose, I would rigidly prohibit the entrance of every youth, who had not entered his sixteenth year—who could not translate, parse, and scan Virgil and
			 Ovid, Homer and Zenophon—who was not a proficient in all the rules of arithmetic, and in the mensuration of superficies and solids of every
			 description. If the
			 university is to be converted into a grammar school,
			 there is an end of its utility as a university: if necessary, connect a grammar school with it. Exclusively confined to the higher
			 branches of knowledge, its trustees ought rigidly to exact from those who enter, a proficiency in common school education, as a previous and indispensable requisite. In conformity with common opinion and with modern notions of utility in education, I would consent that the professors of the university should teach,
			 1st, The classics not
			 usually recited in schools. Before a youth enters the university, I take for granted he has read
			 Justin, Eutropius, Cornelius Nepos, Sallust,
			 Cæsar’s Commentaries,
			 Cicero de Officiis,
			 Cicero’s Orations, as prose writers among the Latin prose authors:
			 Ovid’s Metamorphoses,
			 Virgil’s Eneid, and
			 Horace among the Latin poets: the Greek Testament,
			 the Tabula Cebetis,
			 the Encheiridion of Epictetus, some
			 dialogues of Lucian, Zenophon’s Cyropedia, and
			 Homer among the Greek poets. I take for granted also that he has attended very little to Latin prose or verse composition, without frequent
			 exercise in which, I aver no man can read with ease and
			 pleasure, or accurately comprehend the authors in the Latin language.—Hence at the
			 university, the classical tutor will have to teach
			 Livy,
			 Tacitus,
			 Suetonius—Horace again, parts of
			 Catullus,
			 Tibullus,
			 Propertius,
			 Juvenal and
			 Persius; and I think
			 Lucan and
			 Lucretius; and if time allow, Statius: the opinions of Lucretius may be remarked upon in
			 reading him; or he might be read with the Anti-Lucretius of Cardinal Polignac.
			 In
			 Greek, Zenophon’s Anabasis,
			 Herodotus, Demosthenes,
			 Pindar,
			 Euripides, Sophocles, with the poetæ minores, or some of them.
          This course should be attended with lectures and frequent examinations on ancient laws, manners and customs: and on the principles of taste in verse and prose composition; including examples and illustrations, both of faults and beauties, from classic authors. Blair’s Lectures, and
			 Irving’s Elements of Composition,
			 should be made use of at this stage, with the antiquities of
			 Potter and
			 Du Bos,
			 Adams and
			 the travels of Anacharsis.
          During this course, the student should read ancient history at his leisure hours, and be examined thereon. Plutarch’s Lives,
			 Rollin (though an old woman who retails gravely the
			 fabulas aniles, et quicquid Græcia mendax audet in historiâ:)
			 Gillie’s and
			 Mitford’s Greece,
			 Hooke’s Roman History, and
			 Gibbon’s decline and fall of the Roman empire. I know the objections which some rigid characters would be inclined to make to this author: but he is indispensible for a knowledge of the
			 transactions of the periods he describes. Nor can I believe that it is enough to operate the downfall of christianity, to pen a few sneers on the conduct of the more violent among the early
			 proselytes: or that we need start at every ill-founded and trifling objection, as the objections of Gibbon are generally considered. Nor do I deem it the aspen character of christianity, to tremble at every breath of opposition? Is it not easy, moreover, in conversing upon this author, to show,
			 where the case really is so, that the statements are made on prejudiced and inimical authority, and that they do not bear upon the proofs internal or external, on which the truth and excellency
			 of
			 christianity rest? The evidence of christianity by Hartley,
			 Priestley,
			 Watson and
			 Paley, will furnish the best counterpoise to the sarcasms of Gibbon, which our language affords.—This classical course, should
			 be accompanied with two Latin prose, and two Latin verse compositions every week, for the
			 first year: during which period,
			 assiduous attention should also be given to the French language. Beside this, nothing more ought to enter into the first year’s studies, but logic, metaphysics,
			 Euclid’s elements, and
			 trigonometry. The course of
			 logic
			 and metaphysics, the classical tutor should be competent to—Duncombe,
			 Watts, or
			 Condillac for logic: but in metaphysics, the Ontology in Latin of
			 Hutcheson, and
			 Belsham, and Stewart on the human mind: not either the one or the other, but in point of fairness both Stewart and Belsham are indispensible. By attending
			 recitations four hours a day all this may be well accomplished: except the classical course which should occupy three days a week for the first year, and at
			 least two during each succeeding year: as to the classics indeed, my rule should be nulla dies sine pagina. 2. During the second year, classics, with Latin and French composition; conic sections, spherical trigonometry,
			 algebra,
			 fluxions,
			 geography. 3
			 During the third year, classics, with Latin
			 and French composition twice a week. Mathematics twice a week. The rest to be occupied by those branches of
			 natural or mechanical philosophy, whose demonstrations chiefly depend on
			 mathematical
			 science, rather than ocular demonstration. Such as the principles of the composition and resolution of forces: the general laws of mechanical power on the plan of
			 Carnot’s papers. The exhibition and demonstration of the usual mechanical powers, the wedge, the lever, the screw,
			 &c.
			 and their applications in common life.
			 Hydraulics,
			 hydrostatics,
			 pneumatics,
			 optics and
			 the elements of astronomy. 4th year.
			 Chemistry,
			 electricity,
			 galvanism,
			 magnetism,
			 mineralogy
			 (never omitting two lectures weekly, in classics and composition.) Lectures on
			 the
			 theory of general politics,
			 political economy and statistics.
          Such is the course I would adopt. The general practice of every European university, so far as I know, is, to exact a four years’ course of study preparatory to a degree. I am sure less will not suffice, if you wish for a good course. If parents will not let their sons sacrifice, as they may call it, so much time, they must give up, what in Europe would be called a good education. If the circumstances of the country will not bear a good course of study, the plan must be renounced. What I propose is not quite so much as is required in France, Germany, and England: for if I have added a branch or two, I have struck off others taught there.
          Such an institution as I recommend, will turn out men of the world, and ought to be exclusively under the control of men of the world as trustees.
          For the above purposes, you would want a classical, a mathematical, and a chemical tutor, or professor, with assistants if necessary. There should also be teachers of French, of drawing, of dancing, of the manual exercise, of the broad sword exercise, and of fencing with the small sword. Perhaps the classical tutor might undertake the lectures on history, politics, political economy, and statistics: but it would not be easy to find a gentleman so qualified. The mathematical professor ought to teach also, natural philosophy and geography.
          I have said nothing about the evidences of christianity as a branch of study: nor of a course of lectures on the law of nature and nations: nor any thing on anatomy or general physiology. I think it best to let the several professions adopt their own course of study. When the general plan has been pursued to its end, the student will be qualified for any future plan of literary life.
          Nor have I mentioned a course of modern history and belles lettres reading. But to young men who will seek for books of this description, it would be worth while to recommend that they should not be perused in an accidental and desultory manner, by which half the pleasure as well as half the profit of such a course will be lost. Even reading for amusement should be entered on with a plan; for by system it may be converted into a course of instruction as well as pleasure.
          Such a course should comprehend, as history, the elements of modern history by Millot: then the authors on English history,
			 Hume, Henry,
			 Smollet, and
			 Bisset’s continuation of Hume;
			 Memoirs of James II. and of the period of the revolution of 1688 by Dalrymple; and
			 Bellsham’s house of Brunswick;
			 Robertson’s Scotland.
          As to other nations; for France read the memoirs of Philip de Comines, a book extremely interesting from its naiveté:
			 Sully’s memoirs,
			 memoirs of De Retz;
			 Voltaire’s age of Louis XIV. and XV.
			 Justamond’s life of Louis XV. The
			 impartial history of the French revolution from the new Annual Register in two volumes, octavo, and
			 Stephens’s memoirs of the French war. For Spanish history,
			 Robertson’s America,
			 his Charles V.
			 Watson’s Philip II.
			 Clavigero’s history of Mexico. For
			 the history of literature, Roscoe’s Leo X.
			 House of Medicis,
			 Godwin’s life of Chaucer,
			 Mrs. Dobson’s life of Petrarch, and
			 Berington’s Abelard.
			 Voltaire’s Charles XII.
			 Anquetil has published an excellent series of French historical books, Esprit de la Ligue,
			 Esprit de la Fronde,
			 Histoire des Croisades,
			 Louis XIV.  Sa Cour et le Régent, Intrigues du Cabinet. The history of our own country may be read in
			 Ramsay,
			 Gordon, and
			 Marshall. A commencement
			 of oriental history may be made by Richardson’s very curious dissertation prefixed to his Persian dictionary, but published separately: and
			 Dow’s Hindostan.
			 Raynal’s history of the Indies can hardly be depended on. Voluminous as this course seems, with industry, a youth may get through it by the time he is two and twenty, without any thing that can be called labour. The British poets should be read in the order wherein they are commented on, in that very
			 pretty book, Dr. Aikin’s Letters to a young lady on a course of English poetry; which, with
			 Dr. Johnson’s Lives of the Poets, will give some just ideas of criticism upon the works of the British Poets.
			 Shakspeare,
			 Beaumont, and
			 Fletcher, and
			 Massinger must be read as the classic dramatists of the old school. The other plays may be perused in any of the
			 collections, such as Bell’s British Theatre, or
			 Mrs. Inchbald’s collection. The next class of indispensable
			 reading which should succeed the poets, is the miscellaneous periodical papers of the British writers, which for the gradual changes in dress,
			 amusements, manners, customs, and fashionable literature, as well as of style, should be read in the order of their dates of publication. First
			 the Tatler,
			 Spectator,
			 Guardian, and
			 Freeholder;
			 then
			 the Adventurer,
			 the Rambler,
			 the Idler,
			 the World,
			 the Connoisseur,
			 the Babler,
			 the Citizen of the World,
			 the Mirror,
			 the Lounger,
			 the Observer, and
			 Winter’s Evenings; about fifty volumes in all.
			 The
			 novel writers may be perused in Mrs. Barbauld’s collection, and include also, all the works
			 of Mrs. D’Arblay, (Miss Burney)
			 Mrs. West,
			 Mrs. Inchbald,
			 Mrs. Opie, and
			 Miss Edgeworth.
			 Rabelais,
			 Cervantes, and
			 Le Sage’s Gil Blas and
			 Diable Boiteaux may be added; nor
			 should Sterne be omitted, but with Dr. Feriar’s commentary.
          Thus have I delineated what I believe is the usual course of reading of a man of good education in England, excepting the French poets, dramatists, and novelists.
          To a young man who reads French, Racine,
			 Corneille, and
			 Voltaire, as tragic writers, and
			 Moliere as the first of French comic authors will occur of course.
			 J. B. Rousseau,
			 Boileau,
			 Voltaire,
			 Fontaine,
			 De Lisle, among the men, with
			 Madame and
			 Mademoiselle Deshouillers, and the exquisitely tender pieces of that extraordinary woman
			 Margauerette Elionore Clotilde among the female writers will not be forgotten: some plays
			 of Dident, Destouches,
			 D‘Avaure,
			 La Fare, and
			 Gui Joli are worth reading.
          Among the French novelists I know of few to recommend; I should not say much in favour of Diderot, Crebillon, Louvet, or
			 P. Le Brun; but Rousseau’s Eloisa and Emilius, and his
			 Letters from the Mountains are the finest specimens of ardent language extant,
			 ancient or modern; nor should the pretty tales of Voltaire which are not Roman, nor the tales of Florian which are, be omitted, if they fall in the way of perusal.
          If a young man’s days are well employed at school and at the university till the age of twenty or twenty-one; and his leisure hours employed on such a course as this afterwards, he may have read with sufficient attention every book I have mentioned by the time he is five-and-twenty: a period quite early enough in my opinion for a young man to begin the world for himself. Indeed what is there in the preceding course, that a young man of literary education is not expected to be acquainted with in England? and why not here? You and I will not see the day when it is so, but I shall be glad to contribute my efforts to hasten it.
          With my best respects, and good wishes, adieu,
                        
                    T. C.
        